Citation Nr: 0026886	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-03 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for nicotine 
dependence.

3.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD) secondary to nicotine dependence.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from September 1943 to 
November 1947.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
Regional Office (VARO).

We note that the appellant was scheduled for, and notified 
of, a video conference hearing to be held on August 23, 2000, 
before a Veteran's Law Judge of the Board.  The record shows 
that the appellant failed to report for this hearing.  
Subsequently received correspondence at the Board from the 
appellant does not reflect an intent to argue "good cause" 
for his failure to report for the scheduled hearing or any 
desire to pursue another hearing.  See 38 C.F.R. § 20.702 
(1999).  Accordingly, the Board will proceed with a 
disposition on the record.


FINDINGS OF FACT

1.  Competent medical evidence of PTSD related to service has 
not been presented.
2.  Competent medical evidence has been presented showing 
that that the appellant "became dependent on [sic] nicotine 
while he was in the Navy" and that this "led to the 
development of heart disease and COPD."


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for PTSD has 
not been presented.  38 U.S.C.A. § 5107 (West 1991).

2.  A well grounded claim for service connection for nicotine 
dependence has been presented.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.303 (1999); VAOPGCPREC 19-97 (May 13, 
1997).

3.  A well grounded claim for service connection for COPD 
secondary to nicotine dependence has been presented.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a)(1999); 
VAOPGCPREC 19-97 (May 13, 1997).

4.  A well grounded claim for service connection for ASHD 
secondary to nicotine dependence has been presented.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a)(1999); 
VAOPGCPREC 19-97 (May 13, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for PTSD, nicotine 
dependence, and ASHD and COPD both secondary to nicotine 
dependence.

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467- 68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Epps, 126 F.3d at 1468-69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical, unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).

I.  PTSD

The elements required to establish service connection for 
PTSD are 1) a current, diagnosis of PTSD, which is presumed 
to include both the adequacy of the PTSD symptomatology and 
the sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) competent medical evidence of a 
causal nexus, or link, between the current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

After reviewing the evidence of record, the Board finds that 
the appellant's PTSD claim is not well grounded.  The Board 
first notes that numerous VA treatment notes of record, 
including VA hospital summaries, are negative for a diagnosis 
of PTSD.  Furthermore, there is no indication in the record 
that the appellant has had or is currently under psychiatric 
treatment.  At a personal hearing in May 1998, he testified 
that, although he reported symptoms of depression and 
nightmares to VA medical professionals, he was told he had no 
psychiatric disability warranting treatment/medication.

In support of the appellant's claim for service connection 
for PTSD, his attorney obtained statements dated August 1999 
and April 2000 from a private physician with a general 
medical practice.  In the August 1999 statement, G.C. Evans, 
M.D., noted that the appellant served in the Navy from 1943 
to 1947 as a cook and a gunner.  Dr. Evans chronicled several 
disabilities for which the appellant sought compensation.  He 
reported that the appellant "states he is already service 
connection for a PTSD he acquired while in the Navy" and 
that the appellant described "visions of bodies floating in 
undulation with the ocean's [sic] motions much like he 
witnessed in Brest Harbor during WW II."  This statement 
does not contain a diagnosis for PTSD, nor does it even 
suggest psychiatric examination of the appellant.  Rather, 
this statement shows that the examiner was told that the 
appellant had PTSD and that he was service connected for that 
disorder, both of which had not, in fact, been established.

In his April 2000 statement, Dr. Evans, states that "I 
received his records and I agree he is suffering from Post 
Traumatic Stress Disease, [inter alia]."  While again there 
is no indication that the physician examined the appellant to 
arrive at a diagnosis of PTSD, there is also no specificity 
at to precisely what records had been reviewed by the 
physician to support his conclusion that the appellant 
suffers from PTSD.  Clearly, the physician does not agree 
with another confirmed diagnosis of PTSD in the record, as 
there is none.  As such, one must assume that he agrees with 
the lay diagnosis of PTSD provided to him by the appellant 
and/or his attorney.  In any case, assuming that a "current 
diagnosis of PTSD" has been presented, we observe that the 
diagnosis of PTSD by Dr. Evan's has not been related to any 
stressors, as is required to well ground a claim after the 
presence of PTSD is established.

Therefore, the evidence provided in support of the 
appellant's claim for service connection for PTSD does not 
satisfy the low threshold for establishing the presence of a 
well grounded claim.  As such, the Board need not analyze 
whether the veteran has sufficient evidence of the incurrence 
of an in-service stressor, or whether there is competent 
medical evidence of a nexus between a current PTSD disability 
and in-service stressors.

II.  Nicotine Dependence, COPD and ASHD

In VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993), the VA 
General Counsel held that direct service connection may be 
granted if the evidence shows injury or disease resulting 
from tobacco use in service.  Thereafter, in June 1993, VA 
General Counsel clarified that its February 1993 opinion did 
not mean that service connection would be established for a 
disease related to tobacco use if the affected veteran smoked 
in service.  Rather, it meant that any disability allegedly 
related to tobacco use that was not diagnosed until after 
service would not preclude establishment of service 
connection.  VA General Counsel held that the claimant must 
demonstrate that the disability resulted from use of tobacco 
during service, and the adjudicator must take into 
consideration the possible effect of smoking before and after 
service.

In VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997), the General 
Counsel issued an opinion clarifying when service connection 
may be granted for disability or death due to nicotine 
dependence caused by in-service tobacco use.  The General 
Counsel indicated that secondary service connection may be 
granted if the following three questions can be answered 
affirmatively: (1) whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits; (2) whether the veteran acquired a 
dependence on nicotine in service; and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran. The Board is bound in its decisions 
by the precedent opinions of the chief legal officer of the 
Department of Veterans Affairs.  38 U.S.C.A. 7104(c) (West 
1991).  With regard to the first question, the General 
Counsel indicated that determination of whether a veteran is 
dependent on nicotine is a medical issue and that, according 
to the AMERICAN PSYCHIATRIC ASSOCIATION'S DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th Ed., 1994 (DSM-IV) at 243, the 
criteria for diagnosing substance dependence are generally to 
be applied in diagnosing nicotine dependence.

The Board recognizes that on July 22, 1998, the President 
signed the "internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, this new section 
applies only to claims filed after June 9, 1998.  As the 
appellant in the present case filed his claim in May 1998, 
the statutory change will not affect the disposition of this 
appeal.

The appellant argues that service connection is warranted for 
nicotine dependence, and COPD and ASHD both secondary to 
nicotine dependence, the Board finds that these claims are 
well grounded because the appellant has submitted competent 
medical evidence suggesting that the appellant acquired a 
dependence on nicotine during service that led to COPD and 
ASHD.
A private medical statement dated August 1999 from Dr. Evans 
reflects that the appellant was seeking "compensation for 
the effects of a nicotine addition he acquired by smoking 
cigarettes the government provided him."  The physician 
later noted that VA records showed that the appellant had 
coronary artery disease with stenosis due to cholesterol 
deposits, which he described as a statistical relationship 
rather than causal.  He further noted that "chronic nicotine 
exposure contributes to and makes CAD worse than it would 
have been had the patient never smoked" and that the "same 
contributing relationship exists between Chronic Obstructive 
Pulmonary Disease (COPD) and smoking."
A private medical statement dated April 2000 from Dr. Evans 
reflects simply, without supporting reasons or bases, that 
the appellant "became dependent to nicotine while he was in 
the Navy" and that this "led to the development of heart 
disease and COPD."  Accordingly, the claims are well 
grounded.
ORDER

Service connection for PTSD is denied.

To the extent of the finding that the claim for service 
connection for nicotine dependence is well grounded, the 
claim is resolved in the appellant's favor.

To the extent of the finding that the claim for service 
connection for COPD secondary to nicotine dependence is well 
grounded, the claim is resolved in the appellant's favor.

To the extent of the finding that the claim for service 
connection for ASHD secondary to nicotine dependence is well 
grounded, the claim is resolved in the appellant's favor.


REMAND

Although the Board has found that the medical evidence of 
record is sufficient to render plausible the appellant's 
claim of entitlement to service connection and therefore find 
it well grounded, the evidence of record is not conclusive 
enough to substantiate the claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990) (A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation).  Specifically, the Board notes that the 
private physician's opinion in this case did not include any 
basis for his conclusion that the appellant became dependence 
upon nicotine in service, or that this nicotine dependence 
caused COPD and ASHD.

As the VA has found this issue to be well grounded, it has a 
duty to assist the appellant in the development of facts 
pertinent to this claim.  Accordingly, the issues of 
entitlement to service connection for nicotine dependence, 
and ASHD and COPD secondary to nicotine dependence are 
REMANDED to VARO for the following actions:
1.  VARO should request that Dr. Evans 
provide the medical bases for his opinion 
that the appellant "became dependent on 
[sic] nicotine while he was in the Navy" 
and that this "led to the development of 
heart disease and COPD."  Dr. Evans 
should provide an opinion as to why he 
has found the nicotine dependence in 
service, and not that before and after 
service, if any, caused the appellant's 
arteriosclerotic heart disease and 
chronic obstructive pulmonary disease.  A 
complete rationale for all conclusions 
reached should be recorded, as well as 
supporting documentation for any opinion 
reached. Additionally, all pertinent 
examination and treatment records 
regarding the appellant should be 
obtained from Dr. Evans and associated 
with the claims file, after securing the 
necessary release from the appellant.

All attempts to obtain this information 
should be documented and associated with 
the claims folder, including any negative 
response to complying with this request 
from Dr. Evans.

2.  The case should then be referred for 
an opinion by a VA specialist in 
psychiatric diseases.  The claims folder 
must be made available to the physician.  
The physician should indicate whether or 
not the evidence of record shows that the 
appellant meets the criteria necessary to 
diagnosis dependence on nicotine as 
defined in the DSM-IV; if so, the 
physician should further indicate whether 
or not it is at least as likely as not 
that such dependence was acquired in 
service and resulted in the continued use 
of tobacco products after service.  A 
complete rationale for this opinion must 
be provided based on accepted medical 
principles and the documented medical 
history and findings of record.

If the appellant is diagnosed with 
nicotine dependence, which is determined 
to have been acquired in service, and to 
have resulted in the continued use of 
tobacco products after service, he should 
be afforded special cardiovascular and 
respiratory examinations.  The claims 
folder must be made available to each 
examiner prior to their specialty 
examination of the appellant.  All 
indicated tests and studies should be 
accomplished.

The cardiovascular examiner should 
diagnosis all existing heart disabilities 
and determine whether it is at least as 
likely as not that any service acquired 
nicotine dependence was the proximate 
cause of or aggravated any existing heart 
disability.  If there is aggravation, the 
degree of same should be indicated, to 
the extent feasible.

The respiratory examiner should diagnose 
all existing respiratory disabilities and 
determine whether it is at least as 
likely as not that any service acquired 
nicotine dependence was the proximate 
cause of or aggravated any existing 
respiratory disability.  If there is 
aggravation, the degree of same should be 
indicated, to the extent feasible.

3.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

4.  If the benefit sought on appeal is 
remains denied, the appellant and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.

VARO is advised that the Board is obligated by law to ensure 
that VARO complies with its directives.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
stated that compliance by VARO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

